UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-03280 PUBLIC SERVICE COMPANY OF COLORADO (Exact name of registrant as specified in its charter) Colorado 84-0296600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Larimer, Suite 1100, Denver, Colorado 80202 (Address of principal executive offices) Registrant’s telephone number, including area code: 303-571-7511 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x Yes o No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer oAccelerated filer x Non-accelerated filer o Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No As of Feb. 27, 2012, 100 shares of common stock, par value $0.01 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2012 Annual Meeting of Shareholders is incorporated by reference into Part III of this Form 10-K. Public Service Company of Colorado meets the conditions set forth in General Instructions I(1)(a) and (b) of Form 10-K and is therefore filing this form with reduced disclosure format permitted by General Instruction I(2). INDEX PART I 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 5 ELECTRIC UTILITY OPERATIONS 6 Public Utility Regulation 6 Capacity and Demand 6 Energy Sources and Related Transmission Initiatives 6 Fuel Supply and Costs 8 Fuel Sources 8 Renewable Energy Sources 9 Wholesale Commodity Marketing Operations 10 Summary of Recent Regulatory Developments 10 Electric Operating Statistics 12 NATURAL GAS UTILITY OPERATIONS 13 Overview 13 Public Utility Regulation 13 Capability and Demand 14 Natural Gas Supply and Costs 14 Natural Gas Operating Statistics 15 ENVIRONMENTAL MATTERS 15 EMPLOYEES 16 Item 1A — Risk Factors 16 Item 1B — Unresolved Staff Comments 23 Item 2 — Properties 24 Item 3 — Legal Proceedings 25 Item 4 — Mine Safety Disclosures 25 PART II 25 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6 — Selected Financial Data 25 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 29 Item 8 — Financial Statements and Supplementary Data 30 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 74 Item 9A — Controls and Procedures 74 Item 9B — Other Information 75 PART III 75 Item 10 — Directors, Executive Officers and Corporate Governance 75 Item 11 — Executive Compensation 75 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 75 Item 13 — Certain Relationships and Related Transactions, and Director Independence 75 Item 14 — Principal Accountant Fees and Services 75 PART IV 75 Item 15 — Exhibits, Financial Statement Schedules 75 SIGNATURES 79 This Form 10-K is filed by PSCo.PSCo is a wholly owned subsidiary of Xcel Energy Inc. Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Index PART I Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’s Subsidiaries and Affiliates (current and former) NCE New Century Energies, Inc. NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado PSRI P.S.R. Investments, Inc. SPS Southwestern Public Service Company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS WYCO WYCO Development LLC Xcel Energy Xcel Energy Inc. and subsidiaries Federal and State Regulatory Agencies CPUC Colorado Public Utilities Commission DOI United States Department of the Interior DOT United States Department of Transportation EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NERC North American Electric Reliability Corporation OCC Colorado Office of Consumer Counsel SEC Securities and Exchange Commission Electric, Purchased Gas and Resource Adjustment Clauses DSM Demand side management DSMCA Demand side management cost adjustment ECA Retail electric commodity adjustment GCA Gas cost adjustment PCCA Purchased capacity cost adjustment PSIA Pipeline system integrity adjustment QSP Quality of service plan RES Renewable energy standard RESA Renewable energy standard adjustment SCA Steam cost adjustment TCA Transmission cost adjustment Other Terms and Abbreviations AFUDC Allowance for funds used during construction ALJ Administrative law judge APBO Accumulated postretirement benefit obligation ARO Asset retirement obligation ASU FASB Accounting Standards Update BART Best available retrofit technology CAA Clean Air Act CACJA Clean Air Clean Jobs Act CIPS Critical Infrastructure Protection Standards CO2 Carbon dioxide Codification FASB Accounting Standards Codification COLI Corporate owned life insurance CPCN Certificate of public convenience and necessity CWIP Construction work in progress 3 Index ERRP Early retiree reimbursement program ETR Effective tax rate FASB Financial Accounting Standards Board GAAP Generally accepted accounting principles GHG Greenhouse gas IFRS International Financial Reporting Standards JOA Joint operating agreement MACT Maximum achievable control technology MGP Manufactured gas plant MISO Midwest Independent Transmission System Operator Moody’s Moody’s Investor Services Native load Customer demand of retail and wholesale customers whereby a utility has an obligation to serve under statute or long-term contract. NOL Net operating loss NOx Nitrogen oxide O&M Operating and maintenance OCI Other comprehensive income PBRP Performance-based regulatory plan PCB Polychlorinated biphenyl PJM PJM Interconnection, LLC PPA Purchased power agreement Provident Provident Life & Accident Insurance Company PRP Potentially responsible party PV Photovoltaic REC Renewable energy credit ROE Return on equity ROFR Right of first refusal RPS Renewable portfolio standards RTO Regional Transmission Organization SCR Selective catalytic reduction SIP State implementation plan SO2 Sulfur dioxide SPP Southwest Power Pool, Inc. Standard & Poor’s Standard & Poor’s Ratings Services WECC Western Electricity Coordinating Council Measurements KV Kilovolts KWh Kilowatt hours MMBtu Million British thermal units MW Megawatts MWh Megawatt hours 4 Index COMPANY OVERVIEW PSCo was incorporated in 1924 under the laws of Colorado.PSCo is an operating utility engaged primarily in the generation, purchase, transmission, distribution and sale of electricity in Colorado.The wholesale customers served by PSCo comprised approximately 19 percent of its total KWh sold in 2011.PSCo also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas.PSCo provides electric utility service to approximately 1.4 million customers and natural gas utility service to approximately 1.3 million customers.All of PSCo’s retail electric operating revenues were derived from operations in Colorado during 2011.Although PSCo’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of PSCo’s large commercial and industrial electric sales include customers in the following industries: fabricated metal products, as well as electric and gas services.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: real estate and dining establishments.Generally, PSCo’s earnings contribute approximately 45 percent to 55 percent of Xcel Energy’s consolidated net income. PSCo owns the following direct subsidiaries: 1480 Welton, Inc., and United Water Company, both of which own certain real estate interests; and Green and Clear Lakes Company, which owns water rights and certain real estate interests.PSCo also owns PSRI, which held certain former employees’ life insurance policies.Following settlement with the IRS during 2007, such policies were terminated.PSCo also holds a controlling interest in several other relatively small ditch and water companies. PSCo conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.See Note 14 to the consolidated financial statements for further discussion relating to comparative segment revenues, net income and related financial information. PSCo corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.PSCo files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a priority for PSCo and is designed to meet customer and policy maker expectations while creating shareholder value. Seasonality The demand for electric power generation and natural gas is affected by seasonal differences in the weather.In general, peak sales of electricity occur in the summer and winter months, and peak sales of natural gas occur in the winter months.Seasonal rates were implemented in June 2010 and are designed to be revenue neutral on an annual basis.Although the quarterly pattern of revenue collection is different than in the past, as seasonal rates are higher in the summer months and lower throughout the other months of the year, the overall operating results may fluctuate substantially on a seasonal basis.Additionally, PSCo’s operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.See Item 7 — Management’s Discussion of Financial Condition and Results of Operations. Competition PSCo’s industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas, steam or chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.The FERC has continued to promote competitive wholesale markets through open access transmission and other means.As a result, PSCo and its wholesale customers can purchase generation resources from competing wholesale suppliers and use the transmission systems of Xcel Energy Inc.’s utility subsidiaries on a comparable basis to serve their native load.PSCo also has franchise agreements with certain cities subject to periodic renewal.If a city elected not to renew a franchise agreement, it could seek alternative means, such as municipalization.While facing these challenges, PSCo’s rates are competitive with currently available alternatives. 5 Index ELECTRIC UTILITY OPERATIONS Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — PSCo is regulated by the CPUC with respect to its facilities, rates, accounts, services and issuance of securities.PSCo is regulated by the FERC with respect to its wholesale electric operations, accounting practices, hydroelectric licensing, wholesale sales for resale, the transmission of electricity in interstate commerce, compliance with NERC electric reliability standards and natural gas transactions in interstate commerce.See Summary of Recent Federal Regulatory Developments - Market-Based Rate Rules for further discussion. Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms — PSCo has several retail adjustment clauses that recover fuel, purchased energy and other resource costs: · ECA — The ECA recovers fuel and purchased power costs.Short-term sales margins are shared with retail customers through the ECA.The ECA is revised quarterly. · PCCA — The PCCA recovers purchased capacity payments.Effective January 2011, the PCCA began to recover the revenue requirement associated with the purchase of the Blue Spruce Energy Center and Rocky Mountain Energy Center. Recovery of the revenue requirement for these facilities will be moved from the PCCA to base rates in mid 2012, as part of the PSCo electric rate case. · SCA — The SCA recovers the difference between PSCo’s actual cost of fuel and the amount of these costs recovered under its base steam service rates.The SCA rate is revised annually in January as well as on an interim basis to coincide with changes in fuel costs. · DSMCA — The DSMCA recovers DSM, interruptible service option credit costs and performance initiatives for achieving various energy savings goals.Beginning 2010, the CPUC approved recovery of the full amount of DSM-related costs through the combination of base rates and a DSMCA tracker mechanism. · RESA — The RESA recovers the incremental costs of compliance with the RES and is set at its maximum level of 2 percent of the customer’s total bill. · Wind Energy Service — Wind Energy Service is a premium service for those customers who voluntarily choose to pay an additional charge to increase the level of renewable resource generation used to meet the customer’s load requirements. · TCA — The TCA recovers transmission plant revenue requirements and allows for a return on CWIP outside of rate cases. PSCo recovers fuel and purchased energy costs from its wholesale electric customers through a fuel cost adjustment clause approved by the FERC.PSCo’s wholesale customers have agreed to pay the full cost of renewable energy purchase and generation costs through a fuel clause and in exchange receive renewable energy credits associated with those resources. PBRP and QSP Requirements — PSCo currently operates under an electric PBRP.This regulatory plan includes an electric QSP that provides for bill credits to customers if PSCo does not achieve certain performance targets relating to electric reliability and customer service through 2012.PSCo regularly monitors and records as necessary an estimated customer refund obligation under the PBRP.In April of each year following the measurement period, PSCo files its proposed rate adjustment under the PBRP.The CPUC conducts proceedings to review and approve these rate adjustments annually. Capacity and Demand Uninterrupted system peak demand for PSCo’s electric utility for each of the last three years and the forecast for 2012, assuming normal weather, is listed below. System Peak Demand (in MW) 2012 Forecast The peak demand for PSCo’s system typically occurs in the summer.The 2011 uninterrupted system peak demand for PSCo occurred on July 18, 2011 and was higher than 2010 and the 2012 forecasted peak demand primarily due to backup load to serve the non-PSCo joint owners of Comanche Unit 3, which was offline when the peak demand occurred. Energy Sources and Related Transmission Initiatives PSCo expects to meet its system capacity requirements through existing electric generating stations, power purchases, new generation facilities, DSM options and phased expansion of existing generation at select power plants. 6 Index Purchased Power — PSCo has contracts to purchase power from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.PSCo also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations, or to obtain energy at a lower cost. Purchased Transmission Services — In addition to using its own transmission system, PSCo has contracts with regional transmission service providers to deliver power and energy to PSCo’s customers. PSCo Resource Plan — In October 2011, PSCo filed the 2011 electric resource plan.Beginning in 2017, PSCo is projected to have relatively low resource needs and has proposed to fill these needs with a competitive resource acquisition process.The CPUC will consider the resource plan in two phases.In the first phase, the CPUC will review planning assumptions, competitive bidding structure, and determine if PSCo should acquire generation technology.The first phase is expected to be completed by the end of 2012.In the second phase, PSCo will conduct the competitive acquisition process, which is expected to be submitted to the CPUC for approval in 2013. RES Compliance Plan — Colorado has a law that mandates that at least 30 percent of PSCo’s energy sales be supplied by renewable energy by 2020 and includes a distributed generation standard.PSCo has filed the 2012 and 2013 RES compliance plan.PSCo proposed to acquire up to 30 MW of customer-sited solar projects each year and up to 6 MW of community scale solar projects.A decision on the 2012 and 2013 plan is expected in the first quarter of 2012.PSCo currently recovers any incentives paid through a combination of the ECA and RESA cost-recovery mechanisms. Solar*Rewards Program — In March 2011, the CPUC approved a settlement that limits the amount of customer sited solar generation that PSCo will purchase, caps the amount PSCo will spend on customer sited solar generation and shifts from up-front payments to pay-for-performance.The settlement gives PSCo a presumption of prudence, for both the existing RESA balance, and the future RESA balance if PSCo performs consistent with the acquisition terms of the settlement. Separately, the CPUC approved a change to the treatment of REC trading margins that allows the customers’ share of the margins through the end of the pilot period, approximately $54 million, to be netted against the RESA regulatory asset balance.During the second quarter of 2011, PSCo credited approximately $37 million against the RESA regulatory asset balance. CACJA — The CACJA required PSCo to file a comprehensive plan to reduce annual emissions of NOx by at least 70 to 80 percent or greater from 2008 levels by 2017 from the coal-fired generation identified in the plan.The plan allows PSCo to propose emission controls, plant refueling, or plant retirement of at least 900 MW of coal-fired generating units in Colorado by 2017.The total investment associated with the adopted plan is approximately $1.0 billion through 2017 and the rate impact is expected to increase future bills on average by 2 percent annually. In December 2010, the CPUC approved the following: · Shutdown Cherokee Units 2 and 1 in 2011 and 2012, respectively, and Cherokee Unit 3 (365 MW in total) by the end of 2015, after a new natural gas combined-cycle unit is built at Cherokee Station (569 MW); · Fuel-switch Cherokee Unit 4 (352 MW) to natural gas by 2017; · Shutdown Arapahoe Unit 3 (45 MW) and fuel-switch Unit 4 (111 MW) in 2014 to natural gas; · Shutdown Valmont Unit 5 (186 MW) in 2017; · Install SCR for controlling NOx and a scrubber for controlling SO2 on Pawnee Generating Station in 2014; · Install SCRs on Hayden Unit 1 in 2015 and Hayden Unit 2 in 2016; and · Convert Cherokee Unit 2 and Arapahoe Unit 3 to synchronous condensers to support the transmission system. PSCo has received CPCNs for the conversion of Cherokee Unit 2 to a synchronous condenser, for the decommissioning of Cherokee Unit 1 and Unit 2, and for the Pawnee emissions controls.In addition, PSCo has filed for CPCNs for the new natural gas combined-cycle at Cherokee station and the Hayden emissions controls. San Luis Valley-Calumet-Comanche Transmission Project — In May 2009, PSCo and Tri-State Generation and Transmission Association filed a joint application with the CPUC for a 230 KV and 345 KV line and substation construction project.The line was intended to assist in bringing solar power in the San Luis Valley to customers.The line was originally expected to be placed in-service in 2013; however, due to delays in the siting and permitting of the line, the in-service date was delayed. 7 Index In October 2011, in conjunction with the filing of the electric resource plan, PSCo determined that due to lower projected load growth, lower gas prices and the higher cost of solar thermal generation, it was unlikely to need the transmission line in the foreseeable future.A CPUC decision on the resource plan is expected in late 2012. SmartGridCity™ CPCN — As part of the PSCo 2010 electric rate case, the CPUC included recovery of the revenue requirements associated with $45 million of capital and $4 million of annual O&M costs incurred by PSCo to develop and operate SmartGridCity™, subject to refund, and ordered PSCo to file for a CPCN for that project. In February 2011, the CPUC approved the CPCN and allowed recovery of approximately $28 million of the capital cost and 100 percent of the O&M costs and ordered PSCo to file for a rate reduction in April 2011 to reflect the lower level of capital in rate base.On July 1, 2011, PSCo implemented an annual rate reduction of $2.8 million.In December 2011, PSCo filed an application addressing the additional information requested.A decision is expected in the third quarter of 2012. Boulder, Colo. Franchise Agreement — In November 2011, two ballot measures were passed by the citizens of Boulder.The first measure increased the occupation tax to raise an additional $1.9 million annually (and extended the tax until the earlier to occur of (1) Dec. 31, 2017, (2) when Boulder decides not to create a municipal utility, or (3) when Boulder commences delivery of municipal electric utility services) for the purpose of funding the exploration costs of forming a municipal utility and acquiring the PSCo electric distribution system in Boulder.The second measure authorized the formation and operation of a municipal light and power utility and the issuance of enterprise revenue bonds, subject to certain restrictions, including, but not limited to, the level of initial rates and debt service coverage.Boulder has retained legal counsel specializing in condemnation and plans to retain legal counsel specializing in FERC matters.The City Council has not yet decided whether it will proceed with the formation of a municipal electric utility or with commencing a condemnation proceeding.Should Boulder proceed with these actions and be successful, PSCo would seek to obtain full compensation for the property and business taken by Boulder and for all damages resulting to PSCo and its system. PSCo would also seek appropriate compensation for stranded costs with the FERC. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Coal Natural Gas Weighted Average Cost Percent Cost Percent FuelCost $ 76
